Citation Nr: 1142892	
Decision Date: 11/22/11    Archive Date: 12/06/11

DOCKET NO.  08-08 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for pseudofolliculitis barbae (PFB).

2.  Entitlement to service connection for tinea pedis.

3.  Entitlement to service connection for a sleep disorder, claimed as insomnia.

4.  Entitlement to a total rating based on unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from October 1976 to April 1977.

This matter came before the Board of Veterans' Appeals (Board) from rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

The Veteran testified before the undersigned Veterans Law Judge via videoconference in May 2009.  A transcript of his hearing has been associated with the record.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  PFB was not manifest in service and is unrelated to service.

2.  Tinea pedis was not manifest in service and is unrelated to service.

3.  A sleep disorder to include insomnia was not manifest in service and is unrelated to service.



CONCLUSIONS OF LAW

1.  PFB was not incurred in or aggravated during service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).

2.  Tinea pedis was not incurred in or aggravated during service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).

3.  A sleep disorder was not incurred in or aggravated during service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable RO decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the Court of Appeals for Veterans Claims (Court) issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Id. at 486.  

A letter dated in November 2006 discussed the evidence necessary to support a claim for service connection.  The Veteran was invited to submit or identify pertinent evidence.  The evidence of record was listed and the Veteran was told how VA would assist him in obtaining additional relevant evidence.  This letter also discussed the manner in which VA determines disability ratings and effective dates.

A January 2007 letter discussed the evidence necessary to establish a TDIU as well as that necessary to support a claim for service connection.  The evidence of record was listed and the Veteran was told how VA would assist him in obtaining additional relevant evidence.  

In May 2008 the Veteran was advised of the status of his claims.  A November 2009 letter provided similar information.

Except as discussed below, the content of the notice provided to the Veteran fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The Veteran has been provided with every opportunity to submit evidence and argument in support of his claim and to respond to VA notices.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims.  Therefore, the record reflects that he was provided with a meaningful opportunity during the pendency of his appeal such that the preadjudicatory notice error did not affect the essential fairness of the adjudication now on appeal.

With respect to VA's duty to assist, the Veteran's service treatment records, VA treatment records, and private treatment records have been obtained and associated with the record.  The Veteran was afforded an opportunity to testify before the undersigned.  A VA examination was conducted.  The Board finds that the examination was adequate in that it was performed by a neutral, skilled provider who reviewed the record, interviewed the Veteran, and performed appropriate physical examinations prior to providing her conclusions.  The Veteran has not otherwise identified any additional evidence or information which could be obtained to substantiate the claims.  The Board is also unaware of any such outstanding evidence or information.  Therefore, the Board is also satisfied that VA has complied with the duty to assist requirements of the VCAA and the implementing regulations.

For the foregoing reasons, it is not prejudicial to the appellant for the Board to proceed to a final decision in this appeal.

Analysis

As an initial matter the Board notes that the Veteran has not alleged that his claimed disabilities are the result of combat service.  Therefore, the combat provisions of 38 U.S.C.A. § 1154 (West 2002) are not applicable.

Entitlement to VA compensation may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service); 38 C.F.R. § 3.303.  To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).   

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  

Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).  However, "[a] determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002). 


	Skin Disabilities

Service treatment records are negative for any diagnosis, complaint, or abnormal finding pertaining to the Veteran's skin.  The report of a discharge examination is not of record.

VA treatment records reflect that the Veteran complained of a rash on the heels of his feet in July 2006.  He noted that he had been using over the counter lotions without improvement.  Physical examination revealed scaly lesions on the medial aspect of his heels.  The assessment was fungal dermatitis.  

An October 2006 record from S.C.V., M.D. indicates that the Veteran was prescribed Zostrix skin ointment.  A March 2007 record also indicates that prescription.  

In a December 2006 statement, the Veteran indicated that he was issued a shaving profile because of bumps and soreness when he shaved.  

A March 2007 lay statement indicates that the author had known the Veteran for more than 25 years.  She noted that the Veteran had a rash on his feet and back that would not go away.  

In September 2007 the Veteran was noted to have some hyperkeratosis on his heels and some ingrown hairs on his neck.  The treating VA dermatologist continued some medications and added another.  

An October 2008 statement by a retired Master Sergeant notes that paperwork for medical problems were to be sent to the local infirmary for screening and treatment.  He noted that the paperwork was to be forwarded to the enlistee's permanent records but that much of it was misplaced or misfiled.  In November 2008 the Veteran related that he had been on a shaving profile but that the Air Force had no record of it.  

At his May 2009 hearing, the Veteran testified that he had been on a shaving profile for the entire time of his service.  He related that he continued to have problems when he shaved.  Regarding tinea pedis, the Veteran indicated that he had rashes on his feet during service but that he did not know what it was.  He stated that he first received treatment five to seven years previously.  

A VA examination was conducted in December 2009.  The Veteran's history was reviewed.  The examiner noted that the Veteran's service treatment records did not document treatment for PFT in service.  The Veteran reported that he did not shave until he entered service, and that his face became irritated and bumpy after he started using a razor.  He related that he was sent to a shaving clinic and that he was issued a shaving profile.  He stated that he was subsequently issued a permanent shaving profile which he kept with him at all times.  He indicated that he used a combination of prescription topical medication.  The examiner noted that the medication identified by the Veteran did not appear to be used specifically for PFB and that the diagnosis of PFB was not included on the Veteran's problem list.  Following physical examination, the diagnosis was mild PFB.  The examiner concluded that PFB was not caused by or a result of service, nor was it related to his service.  She reasoned that the service treatment records provided no evidence of the diagnosis and that the Veteran's VA problem list and private records were also negative.  She also noted that while the Veteran claimed to have been on a shaving profile, there was no supporting evidence for that claim.  She indicated that the Veteran also identified one of his prescribed medications as being for his PFB, but that his primary care provider referenced that medication as being for his feet.  

Regarding the claimed tinea pedis, the examiner noted that the records did not reflect tinea pedis, but that a VA physicians assistant did enter a diagnosis of fungal dermatitis involving his feet.  The Veteran claimed that the onset of his claimed foot rash, which he described as scaly dry skin, was in service.  Following examination, the examiner concluded that the Veteran did not have tinea pedis.  She noted that the rash described by the Veteran had been diagnosed as psoriasis or fungal dermatitis and that it had been treated periodically with topical medication.  She noted that service treatment records showed no treatment for a rash on the feet.  

Having carefully reviewed the record, the Board concludes that service connection is not warranted for either PFB or tinea pedis.  The Board notes that there is a remarkable lack of credible evidence of pathology or treatment in proximity to service or within years of separation.  While the Veteran has asserted that he was on a shaving profile for the entirety of his service, the service treatment records do not support his claim.  Moreover, they are completely negative for any abnormal finding pertaining to the skin on his feet.  The earliest post-service treatment for any skin complaint dates to 2006 when the Veteran complained of a rash on his heels.  A diagnosis of mild PFB is not noted in the record until 2009.  In short, the most credible evidence regarding the most likely date of onset of the claimed skin conditions consists of treatment records reflecting diagnosis after service discharge.  

The grant of service connection requires competent evidence to establish a diagnosis and, as in this case, relate the diagnosis to the Veteran's service.  While the record refers to PFB and foot complaints, it does not contain reliable evidence which relates these claimed disabilities to any injury or disease in service.  The Board finds that the negative record in service and for years following service is more probative than the Veteran's more recent statements.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The Board additionally notes that the 2009 VA examiner concluded that PFB was not related to service and that there was no current diagnosis of tinea pedis.  In essence, she provided a reasoned opinion, based on complete review of the record, interview, and examination.  In assigning high probative value to this opinion, the Board notes that the examiner had the claims file for review, specifically discussed evidence contained in the claims file, obtained a history from the Veteran, and conducted a complete examination.  There is no indication that the VA examiner was not fully aware of the Veteran's past medical history or that she misstated any relevant fact.  The Board thus finds the VA examiner's opinions to be of greater probative value than the Veteran's unsupported statements.

The Board has considered the Veteran's statements regarding continuity of symptoms since service and acknowledges that he is competent to diagnose and report on simple conditions which are readily observable.  See Jandreau.  The Board also acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, in this case, the Veteran's service treatment records are not merely negative for relevant complaints or clinical findings.  Rather, his treatment records reflect numerous appointments throughout the months of November 1976, January 1977, and February 1977 for a variety of complaints.  As a result, on several occasions, the Veteran underwent physical examination of the ear, nose, and throat, and, significantly, no finding of PFB was ever made.  Furthermore, there is no record of him having received a shaving profile in service or of having any specific complaints of PFB or tinea pedis.  Given the ample number of occasions in which the Veteran did seek treatment for various complaints in service, and the absence of clinical findings despite specific examination of the physical areas allegedly involved, the Board finds that the Veteran's reported history of skin symptoms during service and since service is not credible.

Finally, the Board again notes that the VA examiner specifically stated that there was no diagnosis of tinea pedis.  The Veteran has not identified or produced any evidence, medical or otherwise, that would tend to show that he currently has a diagnosis of tinea pedis that is due to disease or injury in service.  See Sanchez-Benitez v. Principi, 259 F.3d 1356 (2001).  Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  While the Veteran is certainly competent to report symptoms, the Board ultimately places more weight on the objective clinical findings of a VA examiner during physical examination.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Absent reliable evidence relating these disabilities to service, the claim of entitlement to service connection for PFB and tinea pedis must be denied.  The preponderance of the evidence is against the Veteran's claim and the doctrine of reasonable doubt is not applicable in the instant appeal.

	

      Sleep Disorder

Service treatment records are negative for any diagnosis, complaint, or abnormal finding pertaining to the Veteran's respiratory system.  In February 1977 he reported that he had experienced headaches and stomach cramping since he had been in the Air Force.  He also reported sleep problems, noting that he often lay in bed for three to four hours before falling asleep.  The assessment was probable mild anxiety/depression.  Later that month the Veteran complained that he still could not sleep.  He was referred to the mental health clinic.  Two February 1977 entries from that clinic note that the Veteran was scheduled for testing, but that he was unable to make the testing appointment.  He was advised to contact the clinic when he was able to come in.  There is no indication in the service treatment records that the planned testing was carried out.  The report of a discharge examination is not of record.

A private treatment record dated in September 2003 indicates that the Veteran was having some sleep disturbance secondary to his peripheral neuropathy.  

A sleep study in October 2006 revealed primary snoring but no evidence of obstructive sleep apnea.  A November 2006 record indicates that the Veteran experienced snoring but did not have obstructive sleep apnea.  A consultation to otolaryngology was provided.  An otolaryngology provider noted mild sleep apnea in December 2006, when the Veteran presented with a complaint of snoring.  

On VA psychiatry consultation in May 2007, the Veteran reported a history of difficulty sleeping for many years.  

In October 2007 a VA provider noted that there was no obstructive sleep apnea.  The provider noted that the Veteran had some poor sleep habits and that his current medications might contribute to his sleep issues.  

In November 2008 a VA provider noted that a sleep study was attempted but that the Veteran was unable to sleep due to pain.  

At his May 2009 hearing, the Veteran testified that he did not rest well.  He related that he had experienced problems sleeping during service.

On VA examination in December 2009, the Veteran reported that he had been diagnosed with sleep apnea in service.  However, when the examiner inquired whether he had a specific diagnosis of sleep apnea in service, the Veteran corrected that he had been diagnosed with insomnia in service.  The examiner explained that the condition of insomnia was completely different from that of sleep apnea.  She confirmed that insomnia was assessed in service and that he was referred to the mental health clinic for testing, but that it did not appear to have been completed.  She noted that the Veteran was not officially diagnosed with sleep apnea until 2009.  Following examination and review of the record, the examiner concluded that sleep apnea was not caused by or a result of service, nor did it have onset in service.  She reasoned that the Veteran was not diagnosed with sleep apnea in service.  She pointed out that the Veteran had insomnia in service and that it appeared to be a psychological symptom of what was labeled as mild anxiety/depression in February 1977.    

In January 2010 a VA psychologist conducted testing and an examination and provided an Axis III impression including sleep disorder, and referred the reader to the medical record.

Having carefully reviewed the record, the Board concludes that service connection is not warranted for the claimed sleep disorder.  With respect to the currently diagnosed sleep apnea, there is a notable lack of credible evidence of pathology or treatment in proximity to service or within years of separation.  Moreover, the December 2009 VA examiner concluded that sleep apnea was not related to service.  Regarding the Veteran's insomnia complaints, the VA examiner pointed out that insomnia was assessed in service, but that it appeared to be a psychological symptom.  The record as a whole tends to support her conclusion that difficulty sleeping is related to the Veteran's psychiatric disorder.

The grant of service connection requires competent evidence to establish a diagnosis and, as in this case, relate the diagnosis to the Veteran's service.  While the record refers to sleep apnea, it does not contain reliable evidence which relates this disability to any injury or disease in service.  Moreover, the Veteran's insomnia is noted as a manifestation of his psychiatric disorder, for which he is in receipt of service connection.  The Board finds that the negative record in service and for years following service is more probative than the Veteran's more recent statements regarding the etiology of his claimed sleep disorder.  See Jandreau.  

The Board has considered the Veteran's statements concerning the etiology of his claimed sleep disorder.  He is certainly competent to report the onset of symptoms and the circumstances surrounding such.  However, the Board finds that he is not competent to state whether the claimed disabilities are related to service.  See Jandreau (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  The Board finds that the etiology of this claimed disability is far too complex a medical question to lend itself to the opinion of a layperson.  Absent reliable evidence relating the Veteran's claimed sleep disorder to service, the claims of entitlement to service connection must be denied. The preponderance of the evidence is against the Veteran's claims and the doctrine of reasonable doubt is not applicable in the instant appeal.


ORDER

Entitlement to service connection for PFB is denied.

Entitlement to service connection for tinea pedis is denied.

Entitlement to service connection for a sleep disorder, claimed as insomnia is denied.




REMAND

The Veteran seeks a TDIU.  In November 2009, he submitted a copy of a July 2009 letter from a VA vocational rehabilitation case manager.  The author indicated that rehabilitation and employment services were denied.  He noted that the Veteran's service connected heart disease, hypertension, and dysthymic disorder, as well as nonservice-connected median nerve paralysis, might interfere with work.  The Veteran's vocational rehabilitation file has not been associated with his claims folder.  As these records bear on the Veteran's employability, they should be reviewed in the adjudication of his claim for a TDIU.

Moreover, as rating decisions in February 2011 granted service connection for headaches and an increased rating for the Veteran's service-connected dysthymic disorder, the Board concludes that a current examination to assess his employability is warranted.  

In light of the above discussion, the case is REMANDED for the following action:

1.  Obtain and associate with the claims folder the Veteran's VA vocational rehabilitation file.  

2.  Upon completion of the above action, schedule the Veteran for a VA examination or examinations to determine the severity of his service-connected disabilities.  The examiner(s) should be advised of the Veteran's service-connected disabilities.  The claims folder should be forwarded to the examiner for review.  The examiner should be directed to elicit a complete history from the Veteran and from the medical evidence contained in the claims file, the pertinent details of which should be recited in the examination report.  

All necessary testing should be carried out, the results of which should be included with the examination report(s).

Following examination, review of the claims file, and interview of the Veteran, the examiner(s) should indicate whether the Veteran's service connected disabilities  preclude him from obtaining or maintaining substantially gainful employment consistent with his education and occupational experience.

A discussion of the complete rationale for all opinions expressed should be included in the examination report.  

3.  Upon completion of the above, review the examiner's report for specific compliance with the Board's directives.  Any inadequacies should be addressed prior to recertification to the Board.  

4.  The Veteran is hereby notified that it is his responsibility to report for any examination, and to cooperate in the development of the claims. The consequences for failure to report for a VA examination without good cause may include denial of the claims. 38 C.F.R. §§ 3.158, 3.655 (2010).

5.  Readjudicate the claim on appeal, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).





____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


